Title: To George Washington from Jesse Simms, 16 July 1798
From: Simms, Jesse
To: Washington, George



Sir
Alexandria 16th July 1798

I Shou’d have spoke to Mr Wise and have got him to indorse my paper for the amount of your Debt but am Flattered with Receving

a Sum of money in a few Days for the Sale of Some Land I own about a mile from the Town of Baltimore if So I Shall once more be Clear of Debt—I have therefore to beg a little longer indulgence from you when I trust all will be strieght I now Sir as an old Soldier of the maryland Line who fought in those hard Battles in N. & S. Carolina’s, offer my Servi[c]es in Defence of my Country and any Command you may please to Recommend me too I trust will be well filled I therefore Sir Shall wait your answer and if any vouchers are necessary I will go to maryland and try if any of the old officers are Still Living as but very few Survived the last action the Eutaw Springs. From Sir your Obt Hbe Sert

Jesse Simms

